Citation Nr: 1536719	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia (variously diagnosed) and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure and/or as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from December 1971 to October 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2009 Rating Decisions of the Muskogee, Oklahoma, Regional Office (RO).  This case was previously remanded by the Board in February 2012 (for evidentiary development and to obtain a VA psychiatric examination) and in August 2014 (for an addendum opinion).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  

The actions requested by the August 2014 Board remand were accomplished and the case subsequently returned to the Board after readjudication of the appeal in the December 2014 Supplemental Statement of the Case (SSOC).  Hence, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran does not currently have (including at any time during the appeal period) PTSD as that disorder is defined under the applicable diagnostic criteria.  

2.  The Veteran has a current diagnosis of schizophrenia, which is a psychosis for VA purposes under 38 C.F.R. § 3.384.  

3.  The Veteran did not experience chronic psychiatric symptoms in service, or continuous psychiatric symptoms subsequent to service.  

4.  Schizophrenia did not manifest to a compensable degree within one year of separation from service

5.  The weight of the evidence is against finding the Veteran's current schizophrenia (variously diagnosed) either began during, or was otherwise caused, by his military service.  

6.  The weight of the evidence is against finding that the Veteran's currently-diagnosed diabetes mellitus (type II) began during, or is otherwise etiologically-related to the Veteran's active service, to include as due to herbicide exposure and/or an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include schizophrenia (variously diagnosed) and PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2015).

2.  The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, and/or an acquired psychiatric disorder, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated in November 2006 and May 2007 are of record.  

The RO has obtained service treatment records (STRs), service personnel records (SPRs), VA treatment records, private medical treatment records, and Social Security Administration (SSA) disability records.

The Board notes that in his June 2014 "Appellant's Post-Remand Brief" the Veteran's accredited representative contended that:  (1) the June 1983 and October 2012 VA examinations were inadequate because the respective examiners did not have access to the claims files; (2) the October 2012 VA examination was inadequate because that examiner referred to prior PTSD screenings made prior to a PTSD stressor being conceded; and (3) the June 1983 VA examination was inadequate because the examiner concluded that the Veteran did not have PTSD due primarily to the absence of a verified stressor.  

Regarding the Veteran's specific contentions regarding the absence of the claims file, the Board finds that, with respect to the June 1983 VA examination, when it is clear that the examiner is aware of all pertinent facts, the failure to review the claims file does not, in and of itself, render the examination inadequate.  In this regard, the United States Court of Appeals for Veterans Claims (Court) observed that it has "not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403 -04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  Concerning the October 2012 VA examination, the examiner stated that her "opinion was reached following a th[o]rough review of the record and C-file, a one hour clinical interview, and the results of self support psychological testing."  

Second, the October 2012 VA examiner not only referred to negative PTSD screenings for the past several years, she also discussed the Veteran's responses to his PCL-M (posttraumatic stress disorder military test), explaining that they contradicted the previous negative PTSD screenings.  She added that the Veteran did not receive a diagnosis of PTSD from any provider since his 1983 diagnosis of schizophrenia and that he did not meet the current criterion for a diagnosis of PTSD.  

Finally, contrary to the assertions of the Veteran's representative, the June 1983 VA examiner did not conclude that the Veteran did not have PTSD due primarily to the absence of a verified stressor.  Rather, the examiner concluded that the Veteran "would fall in the diagnostic category of schizophrenia, undifferentiated type.  This diagnosis rules out the possibility of diagnosis of post-traumatic stress disorder."  

Viewed in their entirety, the examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal, as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Hence, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

II. Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 1 Vet. App. at 56.  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  

 The Board has thoroughly reviewed all the evidence in the Veteran's electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

III. Law and Regulations

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In this case, PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claims does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, diabetes as well as schizophrenia (a form of psychosis) are chronic diseases listed under section 3.309(a), so the presumptive provisions of section 3.303(b) apply.  Id.  

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus and psychoses, become manifest to a degree of 10 percent or more within 1 year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307  3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam Era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).   Diabetes mellitus (type II, but not type I), is a condition associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

Service connection is also granted on a presumptive basis for certain diseases if a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service on the landmass or inland waterways of Vietnam, and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In Haas, the Federal Circuit upheld the VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean.").  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010). 

Veterans who served in deep-water naval vessels off the coast of Vietnam during the Vietnam War are referred to as "Blue Water Navy Veterans," and there is no presumption of exposure to herbicides for such claimants.  See Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170 (Dec. 26, 2012).  Service on a deep-water vessel off the shores of Vietnam is not considered service in the Republic of Vietnam for purposes of 38 C.F.R. § 3.307(a)(6).  VAOPGCPREC 27-97.  In order for the presumption of exposure to be extended to a "blue water" Navy veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  See, e.g., VBA Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).

While "inland waterways" are not defined in VA regulations, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, delta areas, and interior or enclosed bays, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, section a.  Service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Id.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tu, are considered extensions of ocean waters and not inland waterways.  Id.

In a recent decision, the Court held that, with respect to Da Nang Harbor, the manner in which VA has defined inland waterways is both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  See Gray v. McDonald, No. 13-3339, 2015 WL 1843053 (Vet. App. Apr. 23, 2015).  In so holding, the Court noted that it could not "discern any rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water[,] but Vung Tau Harbor-which appears to be inside Ganh Rai Bay-Da Nang Harbor, and Cam Ranh Bay are blue water."  Id. , slip op. at 14 (emphasis in original).  As such, it returned the matter to VA to "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id. , slip op. at 17.  Notably, the Court found that although "VA's definition of inland waterways [is] irrational and not entitled to deference, VA retains its discretionary authority to define the scope of the presumption.  The Court declines to usurp the Agency's authority and impose its own line."  Id.  

Notwithstanding the presumption, a claimant can still show that he was actually exposed to herbicides, and that a disorder resulting in disability or death was in fact causally linked to this herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

Specific to PTSD, service connection requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994) (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM and replace them with references to the recently-updated Fifth Edition (DSM-5).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of original jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  Pursuant to information retrieved from VACOLS (Veterans Appeals Control and Locator System), the present appeal was certified to the Board in April 2009.  Hence, the claim is governed by DSM-IV.

Finally, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

IV. Service Connection for an Acquired Psychiatric Disability, to Include PTSD and/or Schizophrenia (Variously Diagnosed)

A. Pertinent Evidence

The Veteran has contended that he has paranoid schizophrenia beginning in October 1975 (see application for VA compensation received in April 2004) and that he has been mentally ill since a nervous breakdown in 1983 (see VA Form 9, received in June 2008).  

The Veterans STRs, to include his April 1971 entrance and September 1975 discharge examinations, are silent as to complaints and diagnoses of, or treatment for, an acquired psychiatric disorder, to include schizophrenia or PTSD.  Furthermore, his psychiatric evaluation was termed normal upon both examinations.  Service personnel records do not show that the Veteran engaged in combat or received any combat medals.

The Veteran's sister telephoned Dr. Cronk in March 1983 to report that the Veteran had had a "schizophrenic break."  Received in April 1983 were lay statements from the Veteran's parents, sister, and brothers, which provided a history and symptoms of his psychiatric disorder.  Reports from Eastern State Hospital, Vinita, Oklahoma, (where the Veteran was committed by his family) dated from March 1983 to April 1983 reveal a diagnosis of paranoid-type schizophrenia.  An April 1983 statement from R.T. Cronk, M.D., stated that he first treated the Veteran in March 1977 for a complaint of tiredness of 3 months' duration.  A diagnosis of tension tiredness was made at that time.  

The initial VA psychiatric examination in June 1983 listed a diagnosis of schizophrenia, undifferentiated type.  The examining psychiatrist found that such diagnosis ruled out the possibility of a diagnosis of PTSD.  Following July 1983 examination by Thomas A. Goodman, M.D., the Veteran was assessed with acute paranoid schizophrenia, in remission.  The examiner stated that the Veteran appeared to have been adequately treated and made a significant recovery.  A September 1983 letter from L.B. Kronfeld, M.D., of the Family Medical Health Center, Inc., stated that the Veteran had been seen for treatment since June 1983, with a diagnosis of schizophrenic disorder, paranoid type, chronic.

Through a decision issued in March 1984 by the SSA, the Veteran was found to be disabled, with "severe manifestations of a functional psychotic disorder."  VA examination in July 1984 again diagnosed schizophrenia, paranoid type.  Additional lay statements from the Veteran's mother and brother describing manifestations of the Veteran's schizophrenia were received in June 1985.

Treatment records from the Eastern Oklahoma Community Mental Health Center dated from June 1985 to December 1988 include multiple diagnoses of paranoid schizophrenia.  

Following discontinuance of its prior award of benefits, the Veteran was again awarded benefits from the SSA in August 2003.  The primary diagnosis was paranoid schizophrenia and other functional psychotic disorders.  No secondary diagnosis was provided.  

Treatment records from Grand Lake Mental Health Center dated in October 2004 show diagnoses of paranoid schizophrenia and schizoaffective disorder.  VA treatment records dated from March 2005 through November 2006 include numerous diagnoses of schizophrenia and schizoaffective disorder.  Records received from the SSA in May 2007 include diagnoses of paranoid schizophrenia in September 1993 (by the Denton County Mental Health Center) and schizoaffective disorder in July 2003 (by Jyoti Patel, M.D.), while VA treatment records dated from September 2007 to November 2009 include multiple diagnoses of schizoaffective disorder, depressive type.

VA treatment records dated from August 2003 to December 2011 were received in February 2012.  These showed diagnoses of schizoaffective disorder, depressive type, through December 2011.  

In February 2012, documentation from the Defense Personnel Records Information Retrieval System (DPRIS) reported that, upon review of the deck logs for the USS MIDWAY as well as additional source information, Commander Dennis C. Weeks was killed in August 1975 when he ejected from his aircraft during a catapult shot off the starboard catapult.  The following month, a memorandum  from John G. Wright, Joint Services Records Research Center (JSRRC) Coordinator, found that the Veteran's claimed stressor had been verified and no further research should be conducted.  

The Veteran attended a VA mental disorders examination (excluding PTSD and eating disorders) in October 2012.  He was assessed with schizoaffective disorder.  The examiner opined that it was less likely as not that the Veteran's current schizophrenia, paranoid type, was related to any in-service stressors.  The examining psychologist explained that, although the reported stressor of the Veteran's witnessing the loss of Commander Weeks in 1975 was stressful, the Veteran did not seek any psychiatric care for a number of years following the incident.  Rather, the Veteran did not seek treatment for schizophrenia until 8 or so years following his discharge from service in 1975.  

With respect to the Veteran's claim for service connection for PTSD, the VA clinical psychologist opined the Veteran did not meet the current criteria for a diagnosis of PTSD because recent PTSD screenings were negative, he did not receive a PTSD diagnosis since his initial diagnosis of schizophrenia in 1983, and he did not meet the criterion for a diagnosis of PTSD pursuant to the DSM-IV.  

Pursuant to the Board's August 2014 remand, in September 2014 a VA clinical psychologist reviewed the evidence of record at the time of the Veteran's 1983 diagnosis of paranoid schizophrenia (service personnel and treatment records, April 1983 lay statement from the Veteran's father, July 1983 report from Dr. Goodman, and a June 1985 lay statement from the Veteran's brother).  He opined that it was not at least as likely as not that the Veteran's schizophrenia was incurred in service, citing notations of excellent performance in the SPRs, the STRs' silence as to a psychiatric difficulty, and the fact that the lay statements were contemporaneous with the onset of psychosis in March 1983.  The clinical psychologist concluded that there were "no medical records to suggest that the Veteran's condition may have manifested prior to the 1983 diagnosis."  

B. Analysis-Service Connection for PTSD

Upon consideration of the pertinent evidence of record, viewed in conjunction with the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  

While there is a verified in-service stressor, the most probative evidence reflects that he has not met the DSM-IV criteria of PTSD diagnosis at any time during the appeal period.  Specifically the available treatment records, detailed above, show that the Veteran has not been diagnosed with PTSD.  In the absence of proof of a disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Moore v. Nicholson, 21 Vet. App. 211, 215 (2007).  

Additionally, the sole medical nexus opinion of record is that of the September 2014 VA examiner, who opined that the Veteran did not meet the current criteria for a diagnosis of PTSD because recent PTSD screenings were negative, he did not receive a PTSD diagnosis since his initial diagnosis of schizophrenia in 1983, and he did not meet the criterion for a diagnosis of PTSD pursuant to the DSM-IV.  The Board finds this opinion to be well-supported and, therefore, of significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There is no other medical evidence suggesting that, contrary to the opinions of these mental health professionals, the Veteran's symptomatology does meet the DSM-IV (or DSM-V) criteria for a current diagnosis of PTSD.  

Furthermore, the submitted lay statements from the Veteran's family members (while reporting symptoms and behavior) do not present diagnoses of an acquired psychiatric disorder and, in any event, are not competent evidence of the correct diagnosis of the Veteran's psychiatric symptoms.  Rather, the Veteran (as well as his parents, brothers, and sister) lack the medical training and expertise needed to provide a complex medical opinion such as diagnosing a mental health condition and determining the etiology of an acquired psychiatric disorder.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); see also 38 C.F.R. § 4.125(a).  

Indeed, the Veteran is competent to testify to those things that come to him through his senses, such as experiencing psychiatric symptoms (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005)), and his account thereof is competent and credible. However, unlike the VA clinical psychologist who conducted the September 2014 VA examination and provided the accompanying opinion, the Veteran, as a lay person, does not have the requisite training and/or education to competently or credibly state that his symptoms meet the DSM-IV criteria for a PTSD diagnosis.  See Young, 766 F.3d at 1353; Clemons, 23 Vet. App. at 6.  To the extent that he has asserted such, the Board concludes that the VA psychologist's 2014 opinion is more probative based on his medical expertise.  Hence, as outlined above, the most probative evidence reflects that the Veteran has not met the DSM-IV criteria for a PTSD diagnosis at any point during the claim period.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321-23 (2007) (service connection can also be warranted if there was a disability present at any point during the claim period, even in cases where the disability resolves prior to the Secretary's adjudication of the claim).  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1131, 1131.  Accordingly, because the Board finds that the Veteran does not have a current diagnosis of PTSD according to the DSM-IV criteria, the criteria for establishing service connection for PTSD have not been met.  38 C.F.R. § 3.303, Brammer, 3 Vet. App. at 225; 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

C. Analysis-Service Connection for Schizophrenia, Variously Diagnosed

The Board does not dispute that the Veteran has a current diagnosis of schizophrenia (variously diagnosed as schizoaffective disorder and paranoid schizophrenia in addition to schizophrenia).  Thus, the dispositive evidence in this case relate to the in-service incurrence and nexus elements for service connection.  

Here, the Veteran has repeatedly stated that he became depressed in 1975 upon learning of the death of Commander Weeks, whose plane was shot down in August 1975.  The Veteran's STRs are silent as to an acquired psychiatric disorder, and his September 1975 discharge examination shows a normal psychiatric evaluation.  Hence, there is no in-service evidence of schizophrenia, variously diagnosed.  

Post-service medical records show initial treatment for an acquired psychiatric disorder in March 1983.  The Veteran did not mention the death of Commander Weeks at that time.  Rather, upon his application for VA Compensation received on April 1983, he stated he "could not cope with watching my best friends die when I flew off the Midway.  This started in April 1975 when Commander Denny Weeks died on a night out."  

Of record are two VA examinations with accompanying opinions.  The October 2012 VA examiner opined that it was less likely as not that the Veteran's current schizophrenia, paranoid type, was related to any in-service stressors.  Regarding the death of Captain Weeks, the examining psychologist noted that the Veteran did not seek treatment for schizophrenia until 8 or so years following his discharge from service in 1975.  

In September 2014, the VA clinical psychologist reviewed the evidence of record at the time of the Veteran's 1983 diagnosis of paranoid schizophrenia and opined that it was not at least as likely as not that the Veteran's schizophrenia was incurred in service, concluding that there was no medical evidence "to suggest that the Veteran's condition may have manifested prior to the 1983 diagnosis."  

The Board finds that both the 2012 and 2014 VA examiners' opinions are well-supported and, therefore, of significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Notably, there are no medical opinions to the contrary.  While the Veteran claims that he became depressed upon learning of the death of Commander Weeks, he lacks the medical training and expertise needed to provide a complex medical opinion such as diagnosing a mental health condition and determining the etiology of an acquired psychiatric condition. See Jandreau, 492 F.3d at 1376-77; see also Clemons, 23 Vet. App. at 6.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that schizophrenia (variously diagnosed), was not incurred in service. The Board notes that the first indication of psychiatric treatment is not until March 1983, nearly 8 years after the Veteran left the military.  The Board is entitled to consider this delay in seeking treatment and reporting mental health symptoms.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that this delay is consistent with, and so amplifies the probative value of, the October 2012 VA examiner's opinion.  This delay, viewed in conjunction with the fact that no psychiatric complaints were noted in service and no mental disability was identified upon separation from service, warrants a finding that the Veteran did not exhibit chronic psychiatric symptoms in service, or continuous psychiatric symptoms subsequent to service.  

Accordingly, the Board finds that schizophrenia (variously diagnosed) did not manifest within 1 year of the Veteran's separation from service in 1975.  The earliest treatment occurred in March 1977 for fatigue and listlessness (the Board's prior remand contained a typographical error that Dr. Cronk had referenced treatment in 1973).  Towards the end of his statement, Dr. Cronk classifies the 1977 treatment as a report of "bizarre behavior."  Accepting this as true, that would still place the symptoms onset more than one year after separation from service.  While the lay statements describe various behavior by the Veteran after service, lay people are not competent to opine that those behaviors were representative of the later diagnosed schizophrenia.  The 2014 VA examiner reviewed in detail these lay statements and still provided a negative opinion, as described above.

Because the medical evidence of record weighs against a finding that the Veteran's schizophrenia is related to his active service, the Board finds that there is no etiological link between the Veterans active military service and any currently-diagnosed schizophrenia.  Hence, the Veteran's claim must fail.  Shedden, 381 F.3d at 1167.  

Based upon all of the evidence of record discussed above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for schizophrenia (variously diagnosed).  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for schizophrenia (variously diagnosed) is denied.

V. Service Connection for Diabetes Mellitus, Type II, to Include as Due to Herbicide Exposure and/or an Acquired Psychiatric Disorder

A. Pertinent Evidence

The Veterans STRs, to include his April 1971 entrance and September 1975 discharge examinations, are silent as to complaints and diagnoses of, or treatment for, diabetes.  Furthermore, his endocrine system was found to be normal upon both examinations.

VA treatment records dated from August 2003 to April 2004 include diagnoses of type II diabetes mellitus, beginning in September 2003.  Treatment records from the Grand Lake Mental Health Center show diagnoses of diabetes in October 2004.  

Following VA examination in September 2005, the Veteran's diagnoses included type II diabetes mellitus, controlled.  VA treatment records dated from March 2005 through November 2009 include diagnoses of diabetes, and additional VA treatment records dated from August 2003 to December 2011 (received in February 2012) are replete with assessments of diabetes mellitus, as recently as November 2011.

Pursuant to the Board's August 2014 remand, a VA physician opined in September 2014 that the Veteran's type II diabetes mellitus was "less than likely a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and was not caused by and/or worsened by Schizophrenia disability or treatment for such disability."  She further opined that the Veteran's diabetes was "more likely than not associated with common factors such as obesity, genetics, and aging."  She explained that the Veteran's weight was 150 pounds at the time of his separation examination and his weight was now over 200 pounds, and that electronic records indicated "that there has been no causation or fluctuation in the control of" the Veteran's diabetes "in relation to the presence or treatment of any medical condition."  The physician further explained that the Veteran's laboratory indices with respect to diabetes showed it to be more adequately controlled in 2014 than in 2003 (she had earlier noted glucose readings of 168 mg%  in July 2003 and 155 mg % in August 2014), "which confirms no aggravation of" diabetes by a mental condition.  She concluded that type II diabetes mellitus was "an endocrine disorder with multiple risk factors" to include genetics and obesity but not schizophrenia.  

B. Analysis

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the endocrine system in service, and that diabetes mellitus symptoms were not chronic in service.  The STRs do not demonstrate findings, diagnosis, or treatment of symptoms of diabetes mellitus, including no evidence of chronic symptoms of diabetes mellitus during service.  Nor do they demonstrate any relevant endocrine system injury or disease.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Board finds that diabetes mellitus symptoms have not been continuous since service separation in October 1975.  

In this case, the Board does not dispute that the Veteran has a current diagnosis of diabetes mellitus.  Indeed, the medical records contain multiple diagnoses of such.  However, a review of the evidence reveals that the initial diagnosis was made decades after the Veteran's discharge from service.  

Specifically, the first diagnosis of diabetes was in September 2003, nearly 28 years subsequent to the Veteran's discharge from service.  The Board is permitted to consider this passage of nearly 3 decades.  Maxson, 230 F.3d at 1333.  Moreover, the VA physician opined in September 2014 that the Veteran's type II diabetes mellitus was "less than likely a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge."  Additionally, the September 2014 VA examiner opined that the Veteran's diabetes mellitus was "less than likely a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge" but was rather attributable to factors such as genetics, obesity, and aging.  The Board finds such opinion to be of significant probative value (see Nieves-Rodriguez, 22 Vet. App. at 304) and there are no medical opinions to the contrary.  

Certainly, diabetes did not manifest to a compensable degree within 1 year of service separation.  The weight of the evidence demonstrates no diabetes symptoms during the 1-year period after service, and no diagnosis or findings of diabetes of any severity during the one year post-service 1-year presumptive period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015) (diabetes mellitus is rated 10 percent when the disease is established and is managed by a restricted diet only).  The medical evidence shows the first assessment of diabetes mellitus in 2003.  For these reasons, the Board finds that diabetes mellitus did not manifest to a compensable degree within 1 year of service separation.  Therefore, the presumptive provisions for diabetes mellitus as a chronic condition are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309(a).  

While the Veteran contends that his diabetes is related to service because as a result of being hospitalized for 3 weeks due to test flying for the Navy, he gained excessive weight and developed diabetes (see VA Form 9 received in December 2009), his allegation is contradicted by the absence of both notations or symptoms of diabetes in his STRs.  Also, as noted by the VA examiner in September 2014, the Veteran's weight was 151 pounds at the time of his September 1975 separation examination (which was actually less than his weight of 160 pounds at the time of his April 1971 enlistment examination) versus his current weight of over 200 pounds.  

Next, the Board shall determine whether the Veteran's current diabetes mellitus, type II, qualifies for presumptive service connection pursuant to 38 C.F.R. § 3.307(a)(6)(iii).  His DD-214 forms indicate that he did not serve in Vietnam.  While the Veteran received the National Defense Service Medal, the award of such does not signify Vietnam service.  The Veteran's military occupational specialty (MOS) was as a bombardier/navigator.  

However, there is no additional evidence in the Veteran's SPRs which would indicate that he had any service in the Republic of Vietnam, to include waters offshore.  Specifically, these records do not show that he was stationed on land in the Republic of Vietnam, served in a "brown water" vessel, or that he was awarded a medal for service in the Republic of Vietnam.  Nevertheless, even when presumptive herbicide exposure is not shown, a Veteran may still introduce evidence to show actual herbicide exposure.  

In a VA Form 21-2142 received in December 2006, the Veteran stated that he served on the USS MIDWAY from September 1973 to September 1975, and that said ship was deployed to the Gulf of Tonkin in December 1973 and January 1974.  However, a January 2007 response from the National Personnel Records Center (NPRC) stated that there was no evidence in the Veteran's file to substantiate service in Vietnam.  

The Veteran contends that he is a "blue water" Veteran.  See "Blue Water Veterans and Agent Orange Exposure," submitted by the Veteran in February 2012.  Attached to this submission was a statement from the Veteran that "there is no evidence to suggest that blue water Navy Vietnam Veterans were at a higher or lower risk for cancer or long term adverse health effects associated with Agent Orange Exposure."  The Veteran concluded that "This would be putting any risk factor in a state of equipoise and the law states the benefit of the doubt has to be ruled in my favor."  See also statement received in January 2013 "I was aboard the USS Midway in the Gulf of Tonkin from August 6, 1973, departing on September 21, 1975.  This is when exposure to Agent Orange occurred."

In June 2012, records were received from the National Archives (NA) which placed the USS MIDWAY in the vicinity of "Yankee Station" from December 4 through 10, 1973.  Said ship departed for Subic Bay, Republic of the Philippines, on December 9, 1973.  Included was a document from Wikipedia explaining that Yankee Station was a point in the Gulf of Tonkin on the coast of Vietnam used by Naval aircraft carriers during the Vietnam War.  

However, the Veteran does not assert, and records do not show that he ever set foot on land in Vietnam.  There is also no evidence that the USS MIDWAY ever docked in the Republic of Vietnam or traversed its inland waterways.  VA has determined that the presumption of Agent Orange exposure for veterans who "served in the Republic of Vietnam" is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, (i.e., the "blue water" Navy).  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "Service in the Republic of Vietnam" for purposes of 38 U.S.C. § 101(29)(A)); see also Haas, 525 F.3d at 1197 (upholding VA's statutory interpretation excluding the "blue water" Navy from presumptive herbicide exposure).  

There is no evidence that the USS MIDWAY was deployed or docked anywhere in Vietnam other than Yankee Station in the Gulf of Tonkin.  Because there is no evidence that the USS MIDWAY was ever deployed to the inland waterways, bays and harbors of Vietnam, whether service in any of those areas constitutes in-country service is not relevant to the current appeal.  See Gray ,slip op. at 7 "if the Court were to find that Da Nang Harbor is an inland waterway, Mr. Gray would prevail on his claims for disability compensation."  In this case, nothing in the record suggests that the Veteran's vessel was stationed in Da Nang Harbor.  Instead, the vessel was in the Gulf of Tonkin, which is clearly not an inland waterway, as it has not been classified by VA (specifically, the Director of VA's Compensation Service (CS)) as such.  See VA Adjudication and Procedure Manual M21-1MR, Part IV, subpt. ii, ch. 2, section d (citing VA's "Vietnam Era Ship Agent Orange Exposure Development Site").  

Finally, although the Veteran has classified himself as a "blue water" Veteran, the evidence of record does not show that he was ever exposed to tactical herbicides.  In Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  It was noted that in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.  Id.  Therefore, the Board finds that there is no competent evidence of record showing that the Veteran was in fact exposed to herbicides.

Based on the foregoing, the Board finds that symptoms of diabetes mellitus, type II did not become chronic during service or within one year of service, the Veteran was not exposed to herbicide agents during service, and diabetes is not otherwise related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

Finally, as the Veteran's claim of service connection for an acquired psychiatric disorder remains denied, there is no basis for service connection for type II diabetes mellitus incurred secondary to an acquired psychiatric disorder.  Moreover, the VA physician opined in September 2014 that the Veteran's diabetes "was not caused by and/or worsened by Schizophrenia disability or treatment for such disability."  Nor is there any other medical opinion of record linking diabetes to any other disability.  Hence, entitlement to service connection for type II diabetes mellitus, as secondary to an acquired psychiatric disorder, is not warranted.  38 C.F.R. § 3.310(a).  






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia (variously diagnosed) and PTSD, is denied.  

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure and/or as secondary to an acquired psychiatric disorder, is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


